Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/13/2022 is acknowledged.
Specification objections in the Office action of 11/15/2021 are withdrawn. Abstract submitted on 01/13/2022 has been entered.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest System and method for gas turbine engine mount with seal as claimed in independent claims 1, 9, and 16 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 7,828,298 (Cummings) discloses, in Figure 3, a seal for a firewall 102 with an opening, a first plate 113 with a first slot, a second plate 114, and a third plate 132 including a portion of 112 between 102 and 132, and each of the third plate 132 and 112 have a second slot. Cummings is silent about (a) the second plate that defines a guide that extends outwardly from the second plate and communicates with the first slot, and the second slot in the third plate receives the guide (for claim 1); (b) at least a portion of the first plate is recessed relative to the wall opening, the second plate defines a guide that extends outwardly from the second plate and communicates with (c) an engine, a mount, a bracket with seal coupling portion, the second plate defines a guide that extends outwardly from the second plate and communicates with the first slot and shaped to correspond to the seal coupling portion, and the second slot in the third plate receives the guide (for claim 16).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,458,343 (Dornfeld et al.) discloses a firewall seal, in Figures 1-4, having a firewall 22 with an opening, and a first plate with a first slot. Dornfeld is silent about (a) a second plate that defines a guide that extends outwardly from the second plate and communicates with the first slot, and a third plate with a second slot, and the second slot in the third plate receives the guide (for claim 1); (b) at least a portion of the first plate is recessed relative to the wall opening, a second plate that defines a guide that extends outwardly from the second plate and (c) an engine, a mount, a bracket with seal coupling portion, a second plate that defines a guide that extends outwardly from the second plate and communicates with the first slot and shaped to correspond to the seal coupling portion, and the second slot in the third plate receives the guide (for claim 16).     
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675